REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a vehicle, including: “in response to a deviation from the commanded air-fuel ratio exceeding a threshold while only a first of the cylinders is shut down during the diagnostic test and a command to decrease the number of operating cylinders and transition the variable displacement engine to a skip-fire mode during an operation of the variable displacement engine subsequent to the diagnostic test, shut down each of the plurality of cylinders other than the first of the cylinders at least once during the skip-fire mode, and maintain operation of the first of the cylinders during the skip-fire mode,” in combination with the remaining limitations of the claim.
With respect to independent claim 8, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method, including: “transitioning the vehicle engine to the skip-fire mode subsequent to detecting the deviation and subsequent to the command to decrease the number of operating cylinders; shutting down each of the plurality of cylinders other than the first of the cylinders at least once during the skip-fire mode; and maintaining operation of the first of the cylinders during the skip-fire mode
With respect to independent claim 14, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a vehicle, including: “in response to a deviation from the commanded air-fuel ratio exceeding a threshold while only a first of the cylinders is shut down during the diagnostic test and a command to transition the engine to a skip-fire mode during an operation of the engine subsequent to the diagnostic test, shut down each of the plurality of cylinders other than the first of the cylinders at least once during the skip-fire mode, and maintain operation of the first of the cylinders during the skip-fire mode,” in combination with the remaining limitations of the claim.
The prior art of record includes references such as U.S. Patent Application Publication No. 2017/0350332 to Martin et al. and U.S. Patent Application Publication No. 2014/0163841 to Sane which disclose vehicles and methods in which diagnostics are performed by sequentially deactivating one cylinder at a time while all remaining cylinders are actively operating and evaluating whether an actual air/fuel ratio deviates from a commanded air/fuel ratio with each cylinder deactivation to determine whether the deactivated cylinder is faulty (as discussed in the final Office Action with respect to Martin; apparent from at least Fig. 2 of Sane). However, the references such as Martin and Sane fail to teach maintaining operation of the cylinder with the diagnosed air/fuel ratio deviation throughout the duration of a skip-fire mode while each of the other cylinders are shut down at least once throughout the duration of the skip-fire mode.
The prior art of record includes references such as U.S. Patent Application Publication No. 2006/0243040 to Reed et al. which disclose vehicles and methods in 
The prior art of record includes references such as U.S. Patent Application Publication No. 2019/0033170 to Dudar and U.S. Patent Application Publication No. 2017/0356370 to Doering et al. which disclose vehicles and methods in which diagnostics are performed by deactivating a single cylinder while all remaining cylinders are actively operating and determining whether a valve of the deactivated cylinder is faulty, and removing the cylinder of the faulty valve from a list of cylinders that can be deactivated in future operation of a skip-fire mode in response to determining that the valve of the deactivated cylinder is faulty (as depicted by at least Fig. 3 in view of at least ¶ 0064 of Dudar; as depicted by at least Fig. 39 of Doering). However, the references such as Dudar and Doering fail to teach sequentially deactivating one cylinder at a time while all remaining cylinders are actively operating as part of the diagnosis or evaluating whether an actual air/fuel ratio deviates from a commanded air/fuel ratio during each cylinder deactivation as part of the diagnosis.
Alone or in combination, the prior art of record (including Martin, Sane, Reed, Dudar, and Doering) does not teach, suggest, or render obvious the vehicles of independent claims 1 and 14 and the method of claim 8.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747